Christian Jair Mithisttyy tAcOocume™! 178 Filed 05/24/21 Paue 1 of 2°,

P.O. Box 6037, Columbia, Maryland 21045-6037 e-mail: cim@christianjailministry.org (410) 997-0253
Gerard M. Washington Lead Chaplain
Howard County Detention Center __ BTERED
Celt: (410) 446-7783 ___ ED cee
—___ 06 aeD ECEIVED
RE AMBERS

OF
MAY 24 2021 INTHE CHAM NET
TORE
Honorable Judge Richard D. Bennet ta STRICT OT AY 20 2021
United States District Court District of Maryland CRBTRUST Ge aren ORES

101 West Lombard Street ev NATED SI ES DISTRICT couRT

Baltimore, MD. 21201

Your Honor, my name is Gerard Washington, and | am the Chaplain at the Howard County Detention Center in Jessup, MD
where Kevin Brooks has been an inmate for a Jeast two years. Very rarely do | send a letter to a judge for an inmate, but Mr.
Brooks has been a model inmate. He did not come to me asking for a letter of recommendation, | went to him and told him!
would write one for him. This is the first time I’ve gone to an inmate and that is because Mr. Brooks is truly doing things to turn
his life around. | am quite sure Howard County Detention Center has not had a problem with him. Mr. Brooks is a constant
participant in the Christian services at the jail. He has completed a bible study correspondence course where he received a
certificate and a Study Bible. Not too many inmates do that. He has also been through Celebrate Recovery, which Is a 12- step
program that deals with a person’s hurts, habits, and hang-ups and he has received certificates for that. He is truly a candidate
for mercy.

found?» Fob, }

Aeerard M. Washington
Chaplain Howard County Detention Center

‘

STS La SI IS PSS SSE IS a a ca a I I IS AS TEI SS SE SES PET PASE PO EY

“1 have no pleasure in the death of the wicked, but
that the wicked turn from his wav and live” Fzek 33-11 (NKT
Chaplain Washington

PO Box 6037 Case 1:19-cr-00144-RDB Document 178

Columbia, MD 21045

Filed 05/24/21 Page 20
BALTIMORE MD 2

17 MAY 20271 PM9 a

  

'OREVER

 

ar?
Honorable Judge Richard D. Bennet Or

United States District Court District ot MD 1
101 West Lombard Street \ \ ; ry
Baltimore, MD 21201 cat

PiRoi-zeLesd UD baagiA Jp affy cap eflyyagbag yyy aghhng bag fabigjagadegyajeag hy
